DETAILED ACTION
The following communication is in response to the Appeal Brief dated January 26, 2022 and February 11, 2022. Currently, claims 1-5, 8, 9, 11, 13-18, 21, 22, 25-28, 31, 34 and 35 are pending with claims 6, 7, 10, 12, 19, 20, 23, 24, 29, 30, 32 and 33 cancelled. The following is a complete response to the above-noted Briefs.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8, 9, 11, 13-18, 21, 22, 25-28, 31, 34 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Appeal Brief, filed January 26, 2022 has been fully considered by the Examiner. With respect to Applicant’s argument on pages 6-10 of the Brief discussing the prior rejection of independent claim 1 under 35 U.S.C. 103 based on the combination of Burnett, Dobak, Lalonde, Kawaguchi and Abboud, the Examiner has reviewed these remarks and found such as persuasive. The Examiner specifically notes that Applicant’s arguments on page 10 with respect to the Lalonde reference that the Examiner’s interpretation of the term “reservoir” are particular persuasive. That is, upon further review, the Examiner is now of the position that it would be improper to interpret “any component through which fluid flows or passed” as a reservoir as previously done by the Examiner. 
Further, the Examiner finds Applicant’s arguments regarding the application of analogous prior art in the 35 U.S.C. 103 combination as well as the use of impermissible hindsight as particularly pertinent to the applied combination under 35 U.S.C. 103. The Examiner has failed to find any additional reference that would cure the deficiency in the prior combination especially when taken in view of the persuasive arguing against the application of Lalonde. The Examiner has further failed to find any other reference or combination of references that would, whether taken alone or in any fair combination, disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. Similar rationale is equally applicable to independent claims 26 and 27.
Thus, it is for at least the reasoning set forth above that the Examiner believes that the pending claims are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794